Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Wong on 3/25/22.
The application has been amended as follows: 
IN THE CLAIMS:
Please delete the phrase of claim 1 line 3 “one or more” before the phrase “specific coffee”, please add the phrase: 
--more than one.--
Please delete the phrase “varietals” at claim 1 line 3, please add the phrase 
--varietal --.
Please delete the phrase of claim 1 line 5 “one or more” before the phrase “specific coffee”, please add the phrase: 
--more than one.—
Please delete the phrase “varietals” at claim 1 line 6, please add the phrase 
--varietal --.
Please delete the phrase of claim 1 line 7 “one or more” before the phrase “specific coffee”, please add the phrase: 

Please delete the phrase “varietals” at claim 1 line 8, please add the phrase 
--varietal --.
Please delete the phrase of claim 1 line 9 “one or more” before the phrase “specific coffee”, please add the phrase: 
--more than one.—
Please delete the phrase “varietals” at claim 1 line 10, please add the phrase 
--varietal --.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  The method of Independent claim 1 defines over the prior art of record since the prior art does not teach, suggest or render obvious receiving, at an on-demand coffee machine, a requested coffee blend formula of one or more specific coffee varietals, the requested coffee blend formula having an associated flavor profile.  The prior art Wiles teaches recognizing availability but is directed to recognizing such prior to the claimed “requesting” step.  In addition, the prior art does not render obvious the further combination; in response to not having one of the more than one specific coffee varietal in the plurality of coffee varietals, determining a translated coffee blend formula based on the plurality of coffee varietals according to the associated flavor profile of the requested coffee blend formula, wherein the translated coffee blend formula comprises one or more substitute coffee varietals available in the plurality of coffee varietals; and blending and brewing the one or more substitute coffee varietals available in the plurality of coffee varietals according to the translated coffee blend formula.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792